DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 6/14/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-12, it is unclear how the solder mask layer is formed to have a cavity between the mask layer and the component and to have an inner side, which defines span of the cavity, and an outer side, which is flush with at least one outer side of the substrate, wherein the solder mask layer is continuous layer from the inner side to the outer side, thus claim is indefinite. It appears that the mask layer includes 2 distinct layers 111, 112 and not a continuous layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 202013644 (‘644) (a reference cited by the applicant).
With respect to claim 1, TW ‘644 teaches an electronic package structure, comprising (see figs. 4-5 and English abstract): 
a substrate 110 having an upper surface (top); 
a solder mask layer 130,150, disposed on the upper surface of the substrat
an electronic component 200,330, disposed on the upper surface of the substrate, wherein the electronic component has a first surface (bottom); and 
a cavity (space between 200 and 130), located between the electronic component and the solder mask layer, wherein a first surface of the cavity is formed by the first surface of the electronic component, wherein the solder mask layer has an inner side, which defines span of the cavity, and an outer side, which is flush with at least one outer side of the substrate, wherein the solder mask layer is continuous layer from the inner side to the outer side.
With respect to claim 4, TW ‘644 teaches a gap is provided between the first surface of the electronic component and the solder mask layer.  
With respect to claim 5, TW ‘644 teaches one side of the cavity is formed by the solder mask layer.  
With respect to claim 6, TW ‘644 teaches a second surface of the cavity is formed by at least a part of the upper surface of the substrate or formed by at least a part of the solder mask layer.  
With respect to claim 11, TW ‘644 teaches the electronic component comprises a surface acoustic wave filter, a semiconductor chip, a microelectromechanical system component, a high-frequency electronic component, or a radio frequency filter.  
With respect to claim 12, TW ‘644 teaches the solder mask layer comprises a composite material, an adhesive material, or a multilayer film.  
Allowable Subject Matter
Claims 2-3, 7-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814